DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                    
This office action is in response to the amendment filed on 07/26/2021.  Claims 1, 3-9 are now pending with claim 1 amended and claims 8-9 added new.                                                   

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 and 8/24/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                              

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.                           
In the remarks, Applicants made one main argument, i.e., “The applied references neither disclose this combination of features nor render it obvious.  Amended claim 1 is thus allowable over the cited references”.                     
This argument is not persuasive.  Please see rejections below for details.                         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-4, 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogren (US 2006/0009239).                          
RE claim 1, Ogren discloses that an information processing device (see figure 2 and section [0020]; i.e., mobile device 200) comprising: an input unit to which information is input (see figure 2 and section [0020]; i.e., geographic sensor 208 to sense/input which zone the mobile device 200 located in); a display unit that displays the information (see figure 2 and section [0020]; display 204); a determination unit that determines confidentiality of the information (see figures 1/2/3 and sections [0021], [0022], [0020]; i.e., MPU 202 to determine a higher security of the sensitive work material and to prevent viewing or transmission of the sensitive work materials to persons other than the user of the mobile device 200, based on the zone where the mobile device 200 located in); and a control unit that (i) causes the display unit to display first information selected by a user when a determination result of the confidentiality determined by the determination unit is a first determination result (see figures 1/2/3 and sections [0020], [0021], [0022]; i.e., display 204 to display the sensitive work materials to the user if the mobile device 200 is in the associated zone 3), and (ii) causes the display unit to display second information selected by the user when the determination result of the confidentiality determined by the determination unit is a second determination result, the second information being different from the first information (see figures 1/2/3 and sections [0020, [0021], [0022]; i.e., display 204 to display specific data only specific to a specific zone, for example, zone 1, and data specific to zone 1 is different from data specific to zone 3).                                
RE claim 3, Ogren discloses that a position detecting unit that detects positional information, wherein the determination unit determines the confidentiality based on the positional information detected by the position detecting unit when the information is input to the input unit (see figures 1/2/3 and sections [0020], [0021], [0022]; i.e., geographic sensor 208 to detect the positional information of the mobile device 200, and the MPU 202 to determine whether to grant the access to the sensitive work 
RE claim 4, Ogren discloses that a time detecting unit that detects time information (see section [0018]; i.e., personnel secure zones linked to a specific time period and/or location), wherein the control unit performs display on the display unit, taking into account the time information detected by the time detecting unit when the information is input to the input unit (see sections [0019], [0020], [0021], [0022]; i.e., MPU 202 to control display 204 to display work sensitive information based on the sensed time period and/or location of the mobile device 200 detected by geographic sensor 208).                              
RE claim 6, Ogren discloses that a communication unit that communicates with an external information processing device, wherein the information input to the input unit is transmitted to the external information processing device through the communication unit (see figure 4 and section [0023]; i.e., communication between different mobile devices, for example, mobile device D registering that mobile devices B/C/E/F/G are within the predefined area, so that secure data can be shared between the registered mobiles devices B/C/D/E/F/G).                          
RE claim 7, Ogren discloses that a portable device including the input unit and the display unit (see figures 1&4 and sections [0020], [0023]; i.e., mobile device 200 including geographic sensor 208 as input unit and display 204 as the display unit).                           
RE claim 8, Ogren discloses that wherein the second information is information obtained by changing part of the first information (see figures 1/2/3 and sections [0020], [0021], [0022], [0023]; i.e., data sharing/modification, for example, by removing the work sensitive materials, but keeping the contacts data from data specific for zone 3, and then changed to data specific for zone 1).                     
RE claim 9, Ogren discloses that wherein the second information is information obtained by replacing a character included in the first information with another character (see figures 1/2/3 and .                      

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogren (US 2006/0009239) in view of Bansal et al (US 2011/0004474), hereafter as Bansal.                    
RE claim 5, Ogren discloses the invention substantially as claimed.                      
Ogren discloses that an information processing device (see figure 2 and section [0020]; i.e., mobile device 200) comprising: an input unit to which information is input (see figure 2 and section [0020]; i.e., geographic sensor 208 to sense/input which zone the mobile device 200 located in); a display unit that displays the information (see figure 2 and section [0020]; display 204); a determination unit that determines confidentiality of the information (see figures 1/2/3 and sections [0021], [0022], [0020]; i.e., MPU 202 to determine a higher security of the sensitive work material and to prevent viewing or transmission of the sensitive work materials to persons other than the user of the mobile device 200, based on the zone where the mobile device 200 located in); and a control unit that changes the information to be displayed on the display unit according to the confidentiality determined by the determination unit (see figures 1/2/3 and sections [0020], [0021], [0020]; i.e., display 204 to display the sensitive work materials to the user if the mobile device 200 is in the associated zone, for example, zone 3).                             

From the same field of endeavor, Bansal teaches that an audience measurement system utilizing voice recognition technology, comprising a voice recognition unit 249 to receive one or more sounds from the audience members in the sensory receiving environment, and analyzing the characteristics of the sounds to identify one or more unique human voices, and thereby to determine a total count of audience members within the sensory receiving environment (see sections [0006], [0017], [0035]).  Predetermined words or phrases are received, extracted and analyzed by the voice recognition unit 249 from the inputted/received sounds from the audience members (see section [0035]) to determine the intent of each member of the audience members (see sections [0037], [0041]).  The privacy rights of the audience members are respected during the implementation of the audience measurement, wherein a privacy statement informing each individual member that one or more statements output (i.e., spoken, expressed via song, laughter, etc.) within sensory receiving environment 203 are monitored (see section [0048]).  The motivation of Bansal is to determine a total count of audience members within a sensory receiving environment during the presentation of a program with each individual member being identified and monitored (see section [0017]).  As each individual member being identified and monitored, so the confidentiality of information can be maintained.                        
Ogren and Bansal are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ogren by including the teachings from Bansal in order to determine a total count of audience members within a sensory receiving environment during the presentation of a program with .                          

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dehlin et al (US 2005/0259845), hereafter as Dehlin.                                        
RE claim 1, Dehlin discloses that an information processing device (see figure 1 and section [0032]; i.e., computing device PC20) comprising: an input unit to which information is input (see figure 1 and sections [0032], [0033]; i.e., keyboard 40 or mouse 42); a display unit that displays the information (see figure 1 and section [0033]; i.e., monitor 47); a determination unit that determines confidentiality of the information (see figure 4 and sections [0054], [0056], [0057]; i.e., determining the position of the view restrictor 104, so that position of the virtual private data 110 can be chosen relative to the location/orientation of the view restrictor 104 in regard to the privileged user’s token such that the virtual private data 110 are only viewable to the privileged user 112); and a control unit that (i) causes the display unit to display first information selected by a user when a determination result of the confidentiality determined by the determination unit is a first determination result (see sections [0058], [0060]; i.e., question 106c data displayed for non-privileged user to view), and (ii) causes the display unit to display second information selected by the user when the determination result of the confidentiality determined by the determination unit is a second determination result, the second information being different from the first information (see sections [0058), [0060]; i.e., virtual private data are projected 
RE claim 3, Dehlin discloses that a position detecting unit that detects positional information, wherein the determination unit determines the confidentiality based on the positional information detected by the position detecting unit when the information is input to the input unit (see figure 4 and sections [0055], [0056], [0057]; i.e., determining the positioning of the virtual private data 110 in regard to the position of the view restrictor 104, so that privileged user 112 can see the data 110, but non-privileged user 114 cannot see the data 110).                       
RE claim 4, Dehlin discloses that a time detecting unit that detects time information, wherein the control unit performs display on the display unit, taking into account the time information detected by the time detecting unit when the information is input to the input unit (see sections [0006], [0058], [0070]; i.e., determine the private data that are to be displayed at the current time, and determine the time that user should not be able to view the private data).                    
RE claim 5, Dehlin discloses that an analyzing unit, wherein a voice is input as the information to the input unit, the analyzing unit analyzes a word included in the voice or a person who emitted the voice, and the determination unit determines the confidentiality of the information based on an analysis result by the analyzing unit (see figure 5 and section [0061]; i.e., view restrictor 124 is the analyzing unit, privileged user’s voice is detected, so that virtual private data 122a is displayed within display region 122, enabling that only privileged user 112 can see it, but non-privileged user 114 cannot see it).                               
RE claim 6, Dehlin discloses that a communication unit that communicates with an external information processing device, wherein the information input to the input unit is transmitted to the 
RE claim 7, Dehlin discloses that a portable device including the input unit and the display unit (see section [0035] and figure 1; i.e., wireless communication, computers).                       
RE claim 8, Ogren discloses that wherein the second information is information obtained by changing part of the first information (see sections [0057], [0058], [0060]).                          
RE claim 9, Ogren discloses that wherein the second information is information obtained by replacing a character included in the first information with another character (see sections [0057], [0058], [0060], [0061]).                                    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the 
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
October 19, 2021